         Case 1:20-cv-01468-CJN Document 12 Filed 06/19/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                      Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                                     Plaintiffs,

                              v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                                     Defendants.


                               DECLARATION OF SERVICE

       I hereby declare that, in accordance with Federal Rule of Civil Procedure 4, Local Rule

5.3, and this Court’s June 8, 2020, Order (ECF No. 4), I caused a copy of the Complaint and

Summonses in this action to be served on Defendants Secretary Elisabeth D. DeVos, the United

States Department of Education, and the United States of America, on June 8, 2020, by certified

mail to the following addresses:

       Secretary Elisabeth D. DeVos
       United States Department of Education
       400 Maryland Avenue, S.W.
       Washington, D.C. 20202
         Case 1:20-cv-01468-CJN Document 12 Filed 06/19/20 Page 2 of 2




       United States Department of Education
       400 Maryland Avenue, S.W.
       Washington, D.C. 20202

       Attorney General of the United States
       United States Department of Justice
       950 Pennsylvania Avenue, N.W.
       Washington, D.C. 20530

       Michael R. Sherwin
       United States Attorney’s Office
       555 Fourth Street, N.W.
       Washington, D.C. 20530

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

DATED: June 19, 2020                                        /s/ Aimee D. Thomson
                                                            AIMEE D. THOMSON
                                                            (D.C. Bar No. 1045758)
                                                            Deputy Attorney General
                                                            Office of Attorney General
                                                            1600 Arch Street, Suite 300
                                                            Philadelphia, PA 19103
                                                            (267) 374-2787
                                                            athomson@attorneygeneral.gov




                                                    2
